Bijur, J.
(dissenting). I find nothing, either in the evidence or as matter of law, to enable a determination that driving an *428automobile in New York city at the rate of fifteen miles an hour ten feet behind another automobile is contributory negligence. It appears to me that- plaintiff had a right to anticipate that defendant’s car, proceeding at that distance ahead of his own, would give the appropriate prescribed signal upon slowing up or on reasonable anticipation of such action; and that the sudden stopping of the car ahead is prima facie proof of negligence on the part of defendant’s chauffeur. It may be disproved by showing that it was due to some emergent, perhaps negligent, act of some third person, in which event the act of the latter and not that of the driver of the first car would be the proximate cause of the accident. Without discussing the significance of the possible intervention of the traffic officer, it suffices in the present case to point out that when defendant’s south-bound car stopped, its rear wheels were over the northerly side of the crossing at Eighty-sixth street.
In my opinion the judgment was correct and should be affirmed.